                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 16-0440 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                             JURY INSTRUCTIONS
                                       NIKULIN,
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17                        COURT’S PROPOSED CHARGE TO THE JURY

                                  18                                 AND SPECIAL VERDICT FORM

                                  19        Appended hereto are copies of the draft charge to the jury and special verdict form given

                                  20   to both sides on July 7, 2020, for discussion with the Court at the charging conference on July

                                  21   7, 2020, or July 8, 2020. Counsel are reminded that all objections, additions, or modifications

                                  22   must be made at the charging conference or else they shall be deemed waived.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 2 of 21




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                            UNITED STATES DISTRICT COURT

                                   7
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11              Plaintiff,                      No. CR 16-0440 WHA

                                  12         v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                    JURY INSTRUCTIONS
                                       NIKULIN,
                                  14
                                                  Defendant.
                                  15

                                  16
                                                                 FINAL CHARGE TO THE JURY
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              2
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 3 of 21




                                   1                                                    1.

                                   2         Members of the jury, it is now my duty to instruct you on the law that applies to this case.

                                   3   A copy of these instructions will be available in the jury room for you to consult as necessary.

                                   4         It is your duty to weigh and to evaluate all the evidence received in the case and, in that

                                   5   process, to decide the facts. It is also your duty to apply the law as I give it to you to the facts

                                   6   as you find them, whether you agree with the law or not. You must decide the case solely on

                                   7   the evidence and the law. Do not allow personal likes or dislikes, sympathy, prejudice, fear, or

                                   8   public opinion to influence you. You should also not be influenced by any person’s race,

                                   9   color, religious beliefs, national ancestry, sexual orientation, gender identity, gender, economic

                                  10   circumstances, or position in life or in the community. You will recall that you took an oath

                                  11   promising to do so at the beginning of the case.

                                  12         You must follow all these instructions and not single out some and ignore others; they are
Northern District of California
 United States District Court




                                  13   all important. Please do not read into these instructions or into anything I may have said or

                                  14   done any suggestion as to what verdict you should return — that matter is entirely up to you.

                                  15                                                   2.

                                  16         The United States government charges defendant with nine counts:

                                  17             •   Three counts of Obtaining Information from a Protected Computer, in violation of

                                  18                 Title 18, United States Code, Section 1030(a)(2)(C);

                                  19             •   Two counts of Intentional Damage to a Protected Computer, in violation of Title

                                  20                 18, United States Code, Section 1030(a)(5)(A);

                                  21             •   Two counts of Aggravated Identify Theft, in violation of Title 18, United States

                                  22                 Code, Section 1028A;

                                  23             •   One count of Conspiracy to Traffic in Unauthorized Access Devices, in violation

                                  24                 of Title 18, United States Code, Section 371; and

                                  25             •   One count of Trafficking in Unauthorized Access Devices, in violation of Title

                                  26                 18, United States Code, Section 1029(a)(2).

                                  27

                                  28
                                                                                         3
                                         Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 4 of 21




                                   1   The charges against the defendant are contained in the indictment. The indictment simply

                                   2   describes the charges the government brings against the defendant. The indictment is not

                                   3   evidence and does not prove anything.

                                   4          A separate crime is charged against the defendant in each count. You must decide each

                                   5    count separately. Your verdict on one count should not control your verdict on any other count

                                   6                                                   2.

                                   7          You are here only to determine whether the defendant is guilty or not guilty of the

                                   8   charges in the indictment. The defendant is not on trial for any conduct or offense not charged in

                                   9   the indictment.

                                  10                                                    3.

                                  11          The defendant has pleaded not guilty to the charges against him and is presumed innocent

                                  12    unless and until the government proves the defendant guilty beyond a reasonable doubt. The
Northern District of California
 United States District Court




                                  13    defendant does not have to testify or present any evidence. The defendant does not have to

                                  14    prove innocence; the government has the burden of proving every element of the charges

                                  15    beyond a reasonable doubt. Let me explain what that means. Proof beyond a reasonable doubt

                                  16    is proof that leaves you firmly convinced that defendant is guilty. It is not required, however,

                                  17    that the government prove guilt beyond all possible doubt. A reasonable doubt is a doubt

                                  18    based upon reason and common sense and is not based purely on speculation. It may arise

                                  19    from a careful and impartial consideration of all the evidence or from lack of evidence.

                                  20          If after a careful and impartial consideration of all the evidence, you are not convinced

                                  21    beyond a reasonable doubt that the accused is guilty as charged, it is your duty to find him not

                                  22    guilty. On the other hand, if after a careful and impartial consideration of all the evidence, you

                                  23    are convinced beyond a reasonable doubt that the accused is guilty as charged, it is your duty

                                  24    to find him guilty.

                                  25                                                    4.

                                  26          The indictment charges that certain offenses were committed “on or about” or

                                  27    “approximately” on certain dates.

                                  28
                                                                                        4
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 5 of 21




                                   1         Although it is necessary for the government to prove beyond a reasonable doubt that each

                                   2   offense was committed on a date reasonably near the respective date alleged in the indictment,

                                   3   it is not necessary for the government to prove that the offense was committed precisely on the

                                   4   date alleged.

                                   5                                                    5.

                                   6         A defendant in a criminal case has a constitutional right not to testify. In arriving at your

                                   7   verdict, the law prohibits you from considering in any manner that the defendant did not

                                   8   testify.

                                   9                                                    6.

                                  10         The evidence you are to consider in deciding what the facts are consists of:

                                  11         1.    The sworn testimony of any witness;

                                  12         2.    The exhibits that are received in evidence; and
Northern District of California
 United States District Court




                                  13         3.    Any facts to which the parties agree.

                                  14                                                    7.

                                  15         In reaching your verdict, you may consider only the testimony and exhibits received in

                                  16   evidence. The following things are not in evidence and you may not consider them in deciding

                                  17   what facts are:

                                  18         1.    Questions, statements, objections, and arguments by the lawyers are not evidence.

                                  19               The lawyers are not witnesses. Although you must consider a lawyer’s questions to

                                  20               understand the answer of a witness, the lawyer’s questions are not evidence.

                                  21               Similarly, what the lawyers have said in their opening statements, will say in their

                                  22               closing arguments and at other times is intended to help you interpret the evidence,

                                  23               but is not evidence. If the facts as you remember them differ from the way the

                                  24               lawyers state them, your memory of them controls.

                                  25         2.    Any testimony that I have excluded, stricken, or instructed you to disregard is not

                                  26               evidence. In addition, some evidence was received only for a limited purpose;

                                  27               when I have instructed you to consider certain evidence in a limited way, you must

                                  28               do so.
                                                                                        5
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 6 of 21




                                   1        3.    Anything you may have seen or heard when the court was not in session is not

                                   2              evidence. You are to decide the case solely on the evidence received in trial.

                                   3                                                   8.

                                   4        Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such

                                   5   as testimony by a witness about what that witness personally saw or heard or did.

                                   6   Circumstantial evidence is indirect evidence, that is, it is proof of one or more facts from which

                                   7   one can find another fact. By way of example, if you wake up in the morning and see that the

                                   8   sidewalk is wet, you may find from that fact that it rained during the night. However, other

                                   9   evidence, such as a turned-on garden hose, may explain the presence of water on the sidewalk.

                                  10   Therefore, before you decide that a fact has been proven by circumstantial evidence, you must

                                  11   consider all the evidence in the light of reason, experience and common sense.

                                  12        You are to consider both direct and circumstantial evidence. Either can be used to prove
Northern District of California
 United States District Court




                                  13   any fact. The law makes no distinction between the weight to be given to either direct or

                                  14   circumstantial evidence. It is for you to decide how much weight to give to any evidence.

                                  15                                                   9.

                                  16        In deciding the facts in this case, you may have to decide which testimony to believe and

                                  17   which testimony not to believe. You may believe everything a witness says, or part of it or

                                  18   none of it. In considering the testimony of any witness, you may take into account:

                                  19        1.    The witness’s opportunity and ability to see or hear or know the things testified to;

                                  20        2.    The witness’s memory;

                                  21        3.    The witness’s manner while testifying;

                                  22        4.    The witness’s interest in the outcome of the case, if any;

                                  23        5.    The witness’s bias or prejudice, if any;

                                  24        6.    Whether other evidence contradicted the witness’s testimony;

                                  25        7.    The reasonableness of the witness’ testimony in light of all the evidence; and

                                  26        8.    Any other factors that bear on believability.

                                  27        Sometimes a witness may say something that is not consistent with something else he or

                                  28   she said. Sometimes different witnesses will give different versions of what happened. People
                                                                                       6
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 7 of 21




                                   1   often forget things or make mistakes in what they remember. Also, two people may see the

                                   2   same event but remember it differently. You may consider these differences, but do not decide

                                   3   that testimony is untrue just because it differs from other testimony.

                                   4           However, if you decide that a witness has deliberately testified untruthfully about

                                   5   something important, you may choose not to believe anything that witness said. On the other

                                   6   hand, if you think the witness testified truthfully about some things but told the truth about

                                   7   others, you may accept the part you think is true and ignore the rest.

                                   8           The weight of the evidence as to a fact does not necessarily depend on the number of

                                   9   witnesses who testify about it. What is important is how believable the witnesses are, and how

                                  10   much weight you think their testimony deserves.

                                  11                                                    10.

                                  12           Now we turn to the specific counts charged in this case. A separate crime is charged in
Northern District of California
 United States District Court




                                  13   each count. You must decide each count separately.

                                  14           The indictment charges nine counts. Your verdict must be unanimous as to each of the

                                  15   nine.

                                  16                                                    11.

                                  17           The defendant is charged in Counts One, Four, and Seven of the indictment with

                                  18   unlawfully obtaining information from a protected computer in violation of Section

                                  19   1030(a)(2)(C) of Title 18 of the United States Code. In order for the defendant to be found

                                  20   guilty of that charge, the government must prove each of the following elements beyond a

                                  21   reasonable doubt:

                                  22           First, the defendant intentionally accessed without authorization or exceeded authorized

                                  23   access to a computer; and

                                  24           Second, by accessing without authorization or exceeding authorized access to a computer,

                                  25   the defendant obtained information from a computer that was used in or affecting interstate or

                                  26   foreign commerce or communication or located outside the United States but that computer

                                  27   was used in a manner that affected interstate or foreign commerce or communication of the

                                  28   United States.
                                                                                         7
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 8 of 21




                                   1        If you find that the government has proved these two elements beyond a reasonable

                                   2   doubt, then you must also determine whether the government has proved either of the

                                   3   following beyond a reasonable doubt:

                                   4        (a) that the offense was committed for purposes of commercial advantage or private

                                   5   financial gain; or

                                   6        (b) that the value of the information obtained exceeded $5,000.

                                   7                                                  12.

                                   8         The defendant is charged in Counts Two and Eight of the indictment with transmitting a

                                   9   program, information, a code, or a command to a computer, intending to cause damage, in

                                  10   violation of Section 1030(a)(5) of Title 18 of the United States Code. In order for the

                                  11   defendant to be found guilty of that charge, the government must prove each of the following

                                  12   elements beyond a reasonable doubt:
Northern District of California
 United States District Court




                                  13         First, the defendant knowingly caused the transmission of a program, information, a

                                  14   code, or a command to a computer;

                                  15         Second, as a result of the transmission, the defendant intentionally impaired without

                                  16   authorization the integrity, availability of data, a program, a system, or information; and

                                  17         Third, the computer was used in or affected interstate or foreign commerce or

                                  18   communication or was located outside the United States but was used in a manner that affects

                                  19   interstate or foreign commerce or communication of the United States.

                                  20         If you find that the government has proved these three elements beyond a reasonable

                                  21   doubt, then you must also determine whether the government has proved beyond a reasonable

                                  22   doubt that the offense caused loss to one or more persons during any one-year period

                                  23   aggregating at least $5,000 in value. A corporation is considered a person for these purposes.

                                  24                                                  13.

                                  25        As used in Section 1030 of Title 18 of the United States Code, the term “computer”

                                  26   means an electronic, magnetic, optical, electrochemical, or other high speed data processing

                                  27   device performing logical, arithmetic, or storage functions, and includes any data storage

                                  28   facility or communications facility directly related to or operating in conjunction with such
                                                                                       8
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 9 of 21




                                   1   device, but such term does not include an automated typewriter or typesetter, a portable hand

                                   2   held calculator, or other similar device.

                                   3                                                   14.

                                   4         The defendant is charged in Counts Three and Nine of the indictment with aggravated

                                   5   identity theft in violation of Section 1028A of Title 18 of the United States Code. In order for

                                   6   the defendant to be found guilty of that charge, the government must prove each of the

                                   7   following elements beyond a reasonable doubt:

                                   8         First, the defendant knowingly possessed or used without legal authority a means of

                                   9   identification of another person;

                                  10         Second, the defendant knew that the means of identification belonged to a real person;

                                  11   and

                                  12         Third, the defendant did so during and in relation to violations of Title 18, United States
Northern District of California
 United States District Court




                                  13   Code, Section 1030(a)(2)(C) and (c)(2)(B)(i) and (iii).

                                  14         The term “means of identification” means any name or number that may be used, alone

                                  15   or in conjunction with any other information, to identify a specific individual including any—

                                  16    •    name, social security number, date of birth, official State or government issued driver’s

                                  17         license or identification number, alien registration number, government passport number,

                                  18         employer or taxpayer identification number;

                                  19    •    unique electronic identification number, address, or routing code; or

                                  20    •    access device.

                                  21         The term “access device” as used here means any card, plate, code, account number,

                                  22   electronic serial number, mobile identification number, personal identification number, or

                                  23   other means of account access that can be used, alone or in conjunction with another access

                                  24   device, to obtain money, goods, services, or any other thing of value, or that can be used to

                                  25   initiate a transfer of funds (other than a transfer originated solely by paper instrument).

                                  26                                                   15.

                                  27         The defendant is charged in Count Six of the indictment with trafficking in unauthorized

                                  28   access devices during a period of one year in violation of Section 1029(a)(2) of Title 18 of the
                                                                                        9
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 10 of 21




                                   1   United States Code. In order for the defendant to be found guilty of that charge, the

                                   2   government must prove each of the following elements beyond a reasonable doubt:

                                   3           First, the defendant knowingly trafficked in the unauthorized access devices at any time

                                   4   during a one-year period beginning on or about June 1, 2012, and ending on or about May 31,

                                   5   2013;

                                   6           Second, by trafficking in the unauthorized access devices during that period, the

                                   7   defendant obtained anything of value worth $1,000 or more during that period;

                                   8           Third, the defendant acted with the intent to defraud; and

                                   9           Fourth, the defendant’s conduct in some way affected commerce between one state and

                                  10   another state, or between a state of the United States and a foreign country.

                                  11           An “access device” means any card, plate, code, account number, electronic serial

                                  12   number, mobile identification number, personal identification number, or other means of
Northern District of California
 United States District Court




                                  13   account access that can be used, alone or in conjunction with another access device, to obtain

                                  14   money, goods, services, or any other thing of value, or that can be used to initiate a transfer of

                                  15   funds (other than a transfer originated solely by paper instrument).

                                  16           An “unauthorized access device” is any access device that is lost, stolen, expired,

                                  17   revoked, canceled, or obtained with intent to defraud.

                                  18           To “traffic” in an access device means to transfer or otherwise dispose of it to another, or

                                  19   to obtain control of it with intent to transfer or dispose of it.

                                  20                                                     16.

                                  21         An act is done knowingly if the defendant is aware of the act and does not act through

                                  22   ignorance, mistake, or accident. The government is not required to prove that the defendant

                                  23   knew that his acts or omissions were unlawful. You may consider evidence of the defendant’s

                                  24   words, acts, or omissions, along with all the other evidence, in deciding whether the defendant

                                  25   acted knowingly.

                                  26                                                     17.

                                  27           The defendant is charged in Count Five of the Indictment with conspiring to traffic in

                                  28   unauthorized access devices, in violation of Section 1029(a)(2) of Title 18 of the United States
                                                                                         10
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 11 of 21




                                   1   Code. In order for the defendant to be found guilty of that charge, the government must prove

                                   2   each of the following elements beyond a reasonable doubt:

                                   3        First, beginning on a date unknown and ending on or about May 31, 2013, there was an

                                   4   agreement between two or more persons to commit the crime of trafficking in unauthorized

                                   5   access devices. I have just instructed you as to the elements of that offense;

                                   6        Second, the defendant became a member of the conspiracy knowing of at least one of its

                                   7   objects and intending to help accomplish it; and

                                   8        Third, one of the members of the conspiracy performed at least one overt act after on or

                                   9   about June 13, 2012, for the purpose of carrying out the conspiracy.

                                  10        A conspiracy is a kind of criminal partnership — an agreement of two or more persons to

                                  11   commit one or more crimes. The crime of conspiracy is the agreement to do something

                                  12   unlawful; it does not matter whether the crime agreed upon was committed.
Northern District of California
 United States District Court




                                  13        For a conspiracy to have existed, it is not necessary that the conspirators made a formal

                                  14        agreement or that they agreed on every detail of the conspiracy. It is not enough,

                                  15   however, that they simply met, discussed matters of common interest, acted in similar ways, or

                                  16   perhaps helped one another. You must find that there was a plan to commit at least one of the

                                  17   crimes alleged in the indictment as an object of the conspiracy with all of you agreeing as to

                                  18   the particular crime which the conspirators agreed to commit.

                                  19        One becomes a member of a conspiracy by willfully participating in the unlawful plan

                                  20   with the intent to advance or further some object or purpose of the conspiracy, even though the

                                  21   person does not have full knowledge of all the details of the conspiracy. Furthermore, one who

                                  22   willfully joins an existing conspiracy is as responsible for it as the originators. On the other

                                  23   hand, one who has no knowledge of a conspiracy, but happens to act in a way which furthers

                                  24   some object or purpose of the conspiracy, does not thereby become a conspirator. Similarly, a

                                  25   person does not become a conspirator merely by associating with one or more persons who are

                                  26   conspirators, nor merely by knowing that a conspiracy exists.

                                  27

                                  28
                                                                                       11
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 12 of 21




                                   1        An overt act does not itself have to be unlawful. A lawful act may be an element of a

                                   2   conspiracy if it was done for the purpose of carrying out the conspiracy. The government is

                                   3   not required to prove that the defendant personally did one of the overt acts.

                                   4        As long as jurors agree that the government has proven each element of a conspiracy,

                                   5   they need not unanimously agree on the particular overt act that was committed in furtherance

                                   6   of the agreed-upon conspiracy.

                                   7                                                  18.

                                   8        Each member of the conspiracy is responsible for the actions of the other conspirators

                                   9   performed during the course and in furtherance of the conspiracy. If one member of a

                                  10   conspiracy commits a crime in furtherance of a conspiracy, the other members have also, under

                                  11   the law, committed that crime.

                                  12        Therefore, you may find the defendant guilty of trafficking in unauthorized access
Northern District of California
 United States District Court




                                  13   devices during a period of one year in violation of Section 1029(a)(2) of Title 18 of the United

                                  14   States Code as charged in Count Six of the indictment if the government has proved each of

                                  15   the following elements beyond a reasonable doubt:

                                  16        First, a person named in Count Six of the indictment committed the crime of trafficking

                                  17   in unauthorized access devices during a period of one year in violation of Section 1029(a)(2) of

                                  18   Title 18 of the United States Code as alleged in that count;

                                  19        Second, the person was a member of the conspiracy charged in Count Six of the

                                  20   indictment;

                                  21        Third, the person committed the crime of trafficking in unauthorized access devices

                                  22   during a period of one year in violation of Section 1029(a)(2) of Title 18 of the United States

                                  23   Code in furtherance of the conspiracy;

                                  24        Fourth, the defendant was a member of the same conspiracy at the time the offense

                                  25   charged in Count Six was committed; and

                                  26        Fifth, the offense fell within the scope of the unlawful agreement and could reasonably

                                  27   have been foreseen to be a necessary or natural consequence of the unlawful agreement.

                                  28
                                                                                      12
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 13 of 21




                                   1                                                   19.

                                   2        When you begin your deliberations, you should elect one member of the jury as your

                                   3   foreperson. That person will preside over the deliberations and speak for you here in court.

                                   4        You will then discuss the case with your fellow jurors to reach an agreement if you can

                                   5   do so. Your verdict, whether guilty or not guilty, must be unanimous.

                                   6        Each of you must decide the case for yourself, but you should do so only after you have

                                   7   considered all the evidence, discussed it fully with the other jurors, and listened to the views of

                                   8   your fellow jurors.

                                   9                                                   20.

                                  10        Do not be afraid to change your opinion if the discussion persuades you that you should.

                                  11   But do not come to a decision simply because other jurors think it is right. It is important that

                                  12   you attempt to reach a unanimous verdict but, of course, only if each of you can do so after
Northern District of California
 United States District Court




                                  13   having made your own conscientious decision. Do not change an honest belief about the

                                  14   weight and effect of the evidence simply to reach a verdict.

                                  15        Perform these duties fairly and impartially.

                                  16        It is your duty as jurors to consult with one another and to deliberate with one another

                                  17   with a view towards reaching an agreement if you can do so. During your deliberations, you

                                  18   should not hesitate to reexamine your own views and change your opinion if you become

                                  19   persuaded that it is wrong.

                                  20                                                   21.

                                  21        I will give you a verdict form to guide your deliberations. However, you do not need to

                                  22   address the questions in the precise order listed.

                                  23                                                   22.

                                  24        Because you must base your verdict only on the evidence received in the case and on

                                  25   these instructions, I remind you that you must not be exposed to any other information about

                                  26   the case or to the issues it involves. Except for discussing the case with your fellow jurors

                                  27   during your deliberations:

                                  28
                                                                                       13
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 14 of 21




                                   1        Do not communicate with anyone in any way and do not let anyone else communicate

                                   2   with you in any way about the merits of the case or anything to do with it. This restriction

                                   3   includes discussing the case in person, in writing, by phone or electronic means, via email, text

                                   4   messaging, or any Internet chat room, blog, website or any other forms of social media. This

                                   5   restriction applies to communicating with your family members, your employer, the media or

                                   6   press, and the people involved in the trial. If you are asked or approached in any way about

                                   7   your jury service or anything about this case, you must respond that you have been ordered not

                                   8   to discuss the matter and to report the contact to the court.

                                   9        Do not read, watch, or listen to any news or media accounts or commentary about the

                                  10   case or anything to do with it; do not do any research, such as consulting dictionaries,

                                  11   searching the Internet or using other reference materials; and do not make any investigation or

                                  12   in any other way try to learn about the case on your own.
Northern District of California
 United States District Court




                                  13        The law requires these restrictions to ensure the parties have a fair trial based on the same

                                  14   evidence that each party has had an opportunity to address. A juror who violates these

                                  15   restrictions jeopardizes the fairness of these proceedings. If any juror is exposed to any outside

                                  16   information, please notify the court immediately.

                                  17                                                   23.

                                  18        Some of you have taken notes during the trial. Whether or not you took notes, you should

                                  19   rely on your own memory of what was said. Notes are only to assist your memory. You should

                                  20   not be overly influenced by your notes or those of your fellow jurors.

                                  21                                                   24.

                                  22        The punishment provided by law for these crimes is for the court to decide. You may not

                                  23   consider punishment in deciding whether the government has proved its case against the

                                  24   defendant beyond a reasonable doubt.

                                  25

                                  26
                                  27

                                  28
                                                                                       14
                                        Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 15 of 21




                                   1                                                     25.

                                   2           If it becomes necessary during your deliberations to communicate with me, you may send

                                   3     a note through the clerk, signed by any one or more of you. No member of the jury should

                                   4     ever attempt to communicate with me except by a signed writing via the court security officer,

                                   5     and I will respond to the jury concerning the case only in writing or here in open court. If you

                                   6     send out a question, I will consult with the parties before answering it, which may take some

                                   7     time. You may continue your deliberations while waiting for the answer to any question.

                                   8     Remember that you are not to tell anyone — including me — how the jury stands, numerically

                                   9     or otherwise, until after you have reached a unanimous verdict or have been discharged. Do

                                  10     not disclose any vote count in any note.

                                  11                                                     26.

                                  12           You have been required to be here each day from 9:00 A.M. to 2:00 P.M. Now that you
Northern District of California
 United States District Court




                                  13     are going to begin your deliberations, however, you are free to modify this schedule within

                                  14     reason. For example, if you wish to continue deliberating in the afternoons after a reasonable

                                  15     lunch break, that is fine. If you do not reach a verdict by the end of today, then you will

                                  16     resume your deliberations tomorrow and thereafter.

                                  17                                                     27.

                                  18           It is very important that you let the Clerk know via the court security officer in advance

                                  19     what hours you will be deliberating so that the lawyers and parties may be present in the

                                  20     courthouse at any time the jury is deliberating.

                                  21                                                     28.

                                  22           You may only deliberate when all twelve of you are together. This means, for instance,

                                  23     that in the mornings before everyone has arrived or when someone steps out of the jury room

                                  24     to go to the restroom, you may not discuss the case. As well, the admonition that you are not

                                  25     to speak to anyone outside the jury room about this case still applies during your deliberations.

                                  26                                                     29.

                                  27          When all twelve of you have reached a unanimous agreement on a verdict, your foreperson

                                  28   will fill in, date and sign the verdict form and advise the court security officer that you have
                                                                                         15
                                        Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 16 of 21




                                   1   reached a verdict. The foreperson should keep the filled-in verdict form and bring it to the

                                   2   courtroom when the jury returns the verdict. Thank you for your careful attention. The case is

                                   3   now in your hands. You may now retire to the jury room and begin your deliberations.

                                   4

                                   5          IT IS SO ORDERED.

                                   6
                                        Dated: July 7, 2020.
                                   7

                                   8
                                                                                                WILLIAM ALSUP
                                   9                                                            UNITED STATES DISTRICT JUDGE

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       16
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 17 of 21




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                              UNITED STATES DISTRICT COURT

                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                Plaintiff,                            No. CR 16-0440 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                            SPECIAL VERDICT FORM
                                       NIKULIN,
                                  14
                                                    Defendant.
                                  15

                                  16

                                  17       YOU MAY APPROACH THE FOLLOWING QUESTIONS IN ANY ORDER YOU

                                  18   WISH, BUT YOUR ANSWERS MUST BE UNANIMOUS.

                                  19

                                  20      1. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  21         Nikulin is guilty of Computer Intrusion, in violation of Title 18, United States Code,

                                  22         Section 1030(a)(2) as charged in Count One of the indictment?

                                  23

                                  24         Yes, Guilty __________                     No, Not Guilty __________

                                  25

                                  26
                                  27

                                  28
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 18 of 21




                                   1           a. If you found the defendant guilty as to Count One, do you also find beyond a

                                   2              reasonable doubt that the offense was committed for purposes of commercial

                                   3              advantage or private financial gain?

                                   4

                                   5              Yes __________                         No __________

                                   6

                                   7           b. If you found the defendant guilty as to Count One, do you also find beyond a

                                   8              reasonable doubt that the value of the information obtained exceeded $5,000?

                                   9

                                  10              Yes __________                         No __________

                                  11

                                  12      2. Has the government proven beyond a reasonable doubt that defendant Yevgeniy
Northern District of California
 United States District Court




                                  13         Nikulin is guilty of Intentional Transmission Causing Damage to a Protected Computer,

                                  14         in violation of Title 18, United States Code, Section 1030(a)(5)(A) as charged in Count

                                  15         Two of the indictment?

                                  16

                                  17         Yes, Guilty __________                      No, Not Guilty __________

                                  18
                                  19            a. If you found the defendant guilty as to Count Two, do you also find beyond a

                                  20                reasonable doubt that the offense caused loss to one or more persons during any

                                  21                one-year period aggregating at least $5,000 in value?

                                  22

                                  23                Yes __________                       No __________

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 19 of 21




                                   1      3. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   2         Nikulin is guilty of Aggravated Identity Theft, in violation of Title 18, United States

                                   3         Code, Section 1028A as charged in Count Three of the indictment?

                                   4

                                   5         Yes, Guilty __________                      No, Not Guilty __________

                                   6

                                   7      4. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   8         Nikulin is guilty of Computer Intrusion, in violation of Title 18, United States Code,

                                   9         Section 1030(a)(2) as charged in Count Four of the indictment?

                                  10

                                  11         Yes, Guilty __________                      No, Not Guilty __________

                                  12
Northern District of California
 United States District Court




                                  13           a. If you found the defendant guilty as to Count Four, do you also find beyond a

                                  14              reasonable doubt that the offense was committed for purposes of commercial

                                  15              advantage or private financial gain?

                                  16

                                  17              Yes __________                         No __________

                                  18
                                  19           b. If you found the defendant guilty as to Count Four, do you also find beyond a

                                  20              reasonable doubt that the value of the information obtained exceeded $5,000?

                                  21

                                  22              Yes __________                         No __________

                                  23

                                  24      5. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  25         Nikulin is guilty of Conspiracy, in violation of Title 18, United States Code, Section

                                  26         371 as charged in Count Five of the indictment?

                                  27

                                  28         Yes, Guilty __________                      No, Not Guilty __________
                                                                                     3
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 20 of 21




                                   1

                                   2      6. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   3         Nikulin is guilty of Trafficking in Unauthorized Access Devices, in violation of Title

                                   4         18, United States Code, Section 1029(a)(2) as charged in Count Six of the indictment?

                                   5

                                   6         Yes, Guilty __________                      No, Not Guilty __________

                                   7

                                   8      7. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   9         Nikulin is guilty of Computer Intrusion in violation of Title 18, United States Code,

                                  10         Section 1030(a)(2) as charged in Count Seven of the indictment?

                                  11

                                  12         Yes, Guilty __________                      No, Not Guilty __________
Northern District of California
 United States District Court




                                  13

                                  14           a. If you found the defendant guilty as to Count Seven, do you also find beyond a

                                  15              reasonable doubt that the offense was committed for purposes of commercial

                                  16              advantage or private financial gain?

                                  17

                                  18              Yes __________                         No __________

                                  19

                                  20           b. If you found the defendant guilty as to Count Seven, do you also find beyond a

                                  21              reasonable doubt that the value of the information obtained exceeded $5,000?

                                  22

                                  23              Yes __________                         No __________

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
                                       Case 3:16-cr-00440-WHA Document 246 Filed 07/07/20 Page 21 of 21




                                   1      8. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   2            Nikulin is guilty of Intentional Transmission Causing Damage to a Protected Computer,

                                   3            in violation of Title 18, United States Code, Section 1030(a)(5)(A) as charged in Count

                                   4            Eight of the indictment?

                                   5

                                   6            Yes, Guilty __________                      No, Not Guilty __________

                                   7

                                   8               a. If you found the defendant guilty as to Count Eight, do you also find beyond a

                                   9                   reasonable doubt that the offense caused loss to one or more persons during any

                                  10                   one-year period aggregating at least $5,000 in value?

                                  11

                                  12                   Yes __________                       No __________
Northern District of California
 United States District Court




                                  13

                                  14      9. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  15            Nikulin is guilty of Aggravated Identity Theft, in violation of Title 18, United States

                                  16            Code, Section 1028A as charged in Count Nine of the indictment?

                                  17

                                  18            Yes, Guilty __________                      No, Not Guilty __________

                                  19

                                  20                                        *               *              *

                                  21        When this form is completed, the jury foreperson should date and sign it and advise the

                                  22   Court that you have reached a verdict.

                                  23

                                  24   Dated:

                                  25

                                  26
                                                                                                FOREPERSON
                                  27

                                  28
                                                                                        5
